*437
By the Court,

WhitoN, C. J.
We have no doubt but the complaint in this case was certainly good upon the demurrer interposed. In the more material parts of the complaint, it is alleged that the defendants made their certain draft in writing on the 6th day of August, 1855, upon parties in the city of Chicago, naming them, whereby they required the drawees to pay to the order of the plaintiff, at sight of said draft, the sum of five hundred dollars; that in consideration of said draft, and believing the same would be paid on presentation, the plaintiff paid the defendants the said sum of five hundred dollars; and it is further averred that the draft was duly presented for payment to the drawees, in the city of Chicago, on the 14th of August, 1855, and that payment thereof was refused, and the same was not paid, and that due notice was given to the defendants. The complaint also avers that the plaintiff was the lawful owner of the draft, and that the defendants were justly indebted thereon in the sum of five hundred dollars and interest, and twelve per cent, damages, and prayed judgment, &c.
To this complaint a demurrer was interposed, alleging that the complaint did not state facts sufficient to constitute a cause of action. There was no further or other specification of any ground of objection to the complaint, as contemplated and required by section 50 of the code. And we therefore have to look at the complaint and determine whether it is so fatally defective as not to set forth any cause of action. And, as already remarked, we are clearly of the opinion that the complaint is good in substance, and if technically defective the appellant’s remedy under the code was to move to strike out, or to have the complaint made more definite and certain by amendment according to section 66.
Were it not for the brief which the counsel for the appellant has filed in the cause, we might be at loss to know pre*438cisely what objection could be taken to the complaint. From the brief we learn that it is insisted the complaint is defective for not averring that the bill was accepted and then protested for non-payment. But, at most, these allegations were matters of form and not of substance, and could only be taken advantage of on motion to amend or render the' complaint more certain in this respect. The complaint setting forth substantially a good cause of action must be held good as against the demurrer filed.
The judgment of the circuit court is affirmed.